Per curiam:
*889Jimmy Prater appeals from the grant of summary judgment and of a motion to dismiss in favor of Sean Britz, Christina Britz, and Britz Wrecking, Inc. in a wrongful death action involving the death of Prater's father. Prater contends that the trial court erred in granting judgment in favor of the Respondents because there were genuine issues of material fact in dispute, and because the elements of collateral estoppel and judicial estoppel were not established. Prater also contends that the trial court erred in awarding costs to the Respondents.
Finding no error, we affirm. Rule 84.16(b).